Order entered January 20, 2017




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-01513-CV

                        IN RE ARTHUR L. ALLEN, JR., Relator

                Original Proceeding from the 354th Judicial District Court
                                  Hunt County, Texas
                              Trial Court Cause No. 22,364

                                        ORDER
        Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction.


                                                  /s/   DAVID J. SCHENCK
                                                        JUSTICE